 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    LOUIS A. ALARCON,                                1:16-cv-01461-JLT-(PC)

12                        Plaintiff,                   ORDER DENYING PLAINTIFF’S MOTION
                                                       TO RESUBMIT DATED OPPOSITION TO
13            v.                                       DEFENDANTS’ MOTION FOR SUMMARY
                                                       JUDGMENT AND VERIFICATION OF
14    D. DAVEY, et al.,                                EXHIBITS

15                        Defendants.                  (Doc. 36)

16

17           On November 30, 2018, Plaintiff filed a motion seeking leave to resubmit his opposition
18   to Defendants’ motion for summary judgment with a dated signature page and verified exhibits.
19   (Doc. 36.) Though Plaintiff did not date and sign the portion of his opposition titled as his
20   “notice of motion and motion opposing defendants’ motion for summary judgment,” (see Doc.

21   34, pp. 1-2), Plaintiff signed both his memorandum of points and authorities in opposition, (id., at

22   pp. 3-25), and his opposition to Defendants’ statement of undisputed facts, (id., at pp. 26-32).

23   Further, Plaintiff’s proof of service of his opposition is dated and contains a verification. (Id., p.

24   484.)

25           The Court cannot consider unsigned documents, but Plaintiff signed the documents

26   necessary and material to his opposition to Defendants’ motion for summary judgment.

27   Plaintiff’s “notice of motion and motion” in opposition is not required and is superfluous to his

28
                                                         1
 1   opposition. Finally, the date Plaintiff signed his opposing documents is of no consequence; rather

 2   the date that he gave his opposition to prison staff for mailing, as reflected on his proof or service,
     which will dictate whether his opposition was timely filed. See Douglas v. Noelle, 567 F.3d
 3
     1103, 1107 (9th Cir. 2009) quoting Houston v. Lack , 487 U.S. 266, 270 (1988) (“notice is
 4
     deemed filed on the date the prisoner ‘delivered the notice to prison authorities for forwarding to
 5
     the [d]istrict [c]ourt’”).
 6
             Accordingly, Plaintiff’s “Motion For Leave to Resubmit Dated Summary Judgment
 7
     Motion and Verification of Exhibits,” filed on November 30, 2018 (Doc. 36), is DENIED.
 8

 9
     IT IS SO ORDERED.
10
         Dated:     December 4, 2018                            /s/ Jennifer L. Thurston
11                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                         2
